Beasley, Judge.
This is an attempted direct appeal from an order of the Glynn Superior Court affirming the decision of the Department of Public Safety in suspending the appellant’s driver’s license pursuant to the implied consent law, OCGA § 40-5-55.
The appellant had sought to obtain permission to file an out-of-time application for discretionary appeal. However, this court denied the appellant’s motion. Held:
Since the instant appeal falls within the categories of cases for which there must be an application for discretionary review under OCGA § 5-6-35, the instant direct appeal is therefore improper. Heiny v. Dept. of Public Safety, 169 Ga. App. 37 (311 SE2d 848) (1983).

Appeal dismissed.


Birdsong, P. J., and Carley, J., concur.